DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response applicant’s response filed on 5/2/22.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the different distances claimed must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 10 and 19 require the following:

    PNG
    media_image1.png
    345
    587
    media_image1.png
    Greyscale

At the instant, the current specification and the current drawings fail to define the claimed distances. 
First, the distances are when the device is in an open or closed position? At the instant, it is assumed that is when the device is in a closed position (fig 5), since the claim requires “opening force”.

    PNG
    media_image2.png
    930
    2303
    media_image2.png
    Greyscale

Second, as seen above, is the distance from the center of the pivot pins, or forward or back side of the pin? 

    PNG
    media_image3.png
    939
    1587
    media_image3.png
    Greyscale

Also, which point of the engaging surface is used to define the distance claimed? 
Therefore, in order to continue with the examination, the distances will be interpreted as when the device is in the closed position, the distances are from the center of the pivot pins toward the center of the engagement surfaces. Correction is required.

Allowable Subject Matter
Claims 1, 10 and 19, as interpreted above, would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

 
Response to Arguments
The applicant’s arguments with respect to the drawing objection and 112 2nd paragraph rejection are not persuasive.
Applicant argues that “by any measurement and any start or finish”, the drawings show the different distances as claimed. 
As clearly mentioned above, the specification and the drawings have completely failed in show the correct measurements so as to clearly show the different distances claimed.
In the pre-appeal conference, it was decided that if the distances claimed are interpreted as taken from the center of the pivot pins toward the center of the engagement surfaces. If is not like that, then the prior art “clearly” shows difference in distances “by any start or finish”, and the previous rejection will be reinstated.
Therefore, the objection to the drawings and the 112 2nd paragraph rejection has been maintained.
Since no argument will change this position, and since this decision was in view of the pre-appeal conference decision, the applicant only have two choices, 1) provide the corresponding definition in the specification and clearly show it in the drawings, or 2) file an appeal brief as his next response so that the Board of Appeals can decide on the matter.
Prosecution has been closed.




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS LUGO whose telephone number is (571)272-7058. The examiner can normally be reached M-F 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Carlos Lugo/
Primary Examiner
Art Unit 3675



May 5, 2022